DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive. 
Applicant argues that, “Moreover, claims 1, 18, and 20 satisfy Prong 2, in that, similar to Example 37’s Claim 1, “the additional elements recite a specific manner of automatically displaying icons [e.g., the listing selected for the prompt] based on usage which provides a specific improvement over prior systems [e.g., prompting with the most relevant listing], resulting in an improved user interface for electronic devices. See Example 37 of 2019 PEG.” The Examiner disagrees. Example 37 describes a method for rearranging icons on a graphical user interface (GUI), wherein the method moves the most used icons to a position on the GUI, specifically, closest to the “start” icon of the computer system, based on a determined amount of use. Applicant’s claims merely sort listings based on usage. This is not an improvement to the technology of a hardware system as described in Example 37. Further icons on a computer desktop are not the same as a listing on an internet site. Moreover, the claims do not recites actual “icons” as known in the art and described in Example 37. 
Applicant has amended the claims to recite amongst other recitations, “wherein the ranking dynamically changes based on future selections, thereby causing a different given listing to be selected for inclusion in the content of another prompt for another event.” These newly amended limitations do not remedy the deficiencies under 35 USC 101. As an initial matter, the new limitations do not add any additional elements that amount to significantly more than the abstract idea. Further when the new limitations are taken as an ordered combination, they do not result in an integration of the abstract idea into a practical application. Moreover, the additional elements are still being used as a tool to perform the abstract idea and therefore the claims remain directed to the abstract idea itself, without significantly more. Accordingly, Applicant’s arguments are not persuasive and the rejection is maintained. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
MPEP 2106 Step 2A-Prong 1
The claims recite:
detecting, by the accommodation management system, an event occurring on a future date in a geographic region;
retrieving, hosting data for each of a plurality of candidate host users of the accommodation management system, the hosting data indicating an
accommodation in the geographic region associated with each user;

identifying, based on the hosting data, a set of users from the plurality of candidate host users that do not have an accommodation listing, on the accommodation management system, corresponding to the associated accommodation, that is available during the event; and
for each user of the set of users:

determining whether a characteristic of the event matches a characteristic of a
listing on a wish list associated with the user, the wish list populated
based on use by the user of an application in communication with the
accommodation management system; and
responsive to determining that the characteristic the event matches the
characteristic of the listing on the wish list, outputting a prompt to the 
user to make an accommodation listing available for the associated
accommodation during the future event, wherein the characteristic of
the event matches a characteristic of at least two listings on the wish
list, and wherein selecting content of the prompt comprises:
determining a ranking of each of the at least two listings based on
historical selections of the user; and
selecting a given listing of the at least two listings for inclusion in the
content of the prompt based on the ranking, wherein the
ranking dynamically changes based on future selections,
thereby causing a different given listing to be selected for
inclusion in the content of another prompt for another event.
The claims falls into the abstract idea groupings of (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** 
The limitations under their broadest reasonable interpretation, covers performance of the limitation marketing or sales activities or behaviors; business relations) and managing personal behavior but for the recitation of generic computer components.  That is, other than recited, - (computer readable medium, processor, data store, accommodation management system), nothing in the claim element precludes the step from practically being certain methods of organizing human activity.  Accordingly, the claims recite an abstract idea.
MPEP 2106 Step 2A-Prong 2
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, - (computer readable medium, processor, data store, accommodation management system)
These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
- (computer readable medium, processor, data store, accommodation management system)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  Integration into a practical application requires the additional element(s) to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. This is not the case in the instant application. Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: mere instructions to apply the exception using a generic computer component; 
MPEP 2106 Step 2B
Eligibility requires that the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. As discussed above, this is where the instant application falls short. The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already
presented (that is, they further limit the organizing of human activities at step 2A —
Prong One without adding any new additional elements other than those already
analyzed above with respect to the independent claims at 2A — Prong Two; moreover
the following dependent claims recite: 4-interface; 8-machine learning model; 9-model; 12-second data store; 15-interface and their analogous claims also further recite certain methods of organizing human activity).
Dependent Claims Step 2B:	
The dependent claims merely use the same general technological environment
and instructions to implement the abstract idea as the independent claims without
adding any new additional elements. Accordingly, they are not directed to significantly
more than the exception itself, and are not eligible subject matter under § 101.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TONYA JOSEPH/           Primary Examiner, Art Unit 3628